DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-17 filed December 2, 2020 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 7 claims, “wherein the support lever is connected to the lifting member at a position in an end section beyond the position where the lifting member is connected to the panel,” however, it is not understood from the figures where the lifting member is connected to the panel beyond the position.  Therefore, the claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:  Page 9 line 29 - "support lever 27" should be "support lever 27".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 claims, “wherein the support lever is connected to the lifting member at a position in an end section beyond the position where the lifting member is connected to the panel,” however, it is not understood from the figures where the lifting member is connected to the panel beyond the position.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, the lifting member and the support lever do not appear to overlap as claimed.  Claim 4 is dependent on claim 3 and therefore also rejected.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, it is unclear as to wherein the support lever is connected to the lifting member at a position in an end section beyond the position where the lifting member to the pane.
Claim 8, 13-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is unclear in that both levers support the panel during the movement and the verbiage of claim 16 is believed to be intended for claim 8, “the support lever taking over support of the panel from the intermediate guide connection of the lifting lever at least in positions of the panel above 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (DE102005059285A1, hereinafter “Farber”) in view of van de Westerlo (US20190176603).
Regarding claim 1, Farber discloses an open roof construction for a vehicle (Figs. 1-2) having a roof opening (15; Fig. 2, Page 3 lines 101-107) defined in a roof part (4; Fig. 1, Page 3 lines 101-107), the open roof construction comprising:  at least a panel (5; Figs. 1-2, Page 2 lines 75-78) which is movable between a closed position (Figs. 1 and 3, Page 3 lines 96-100) in which the panel closes the roof opening and an open position (Fig. 2, Page 3 lines 101-107) in which the panel opens the roof opening and is positioned at least partially above the adjoining roof part; a guide rail (10/14/14a; Fig. 1, Page 3 lines 105-107) having at least a guide groove (21; Fig. 4, Page 4 line 132-133) and extending in a longitudinal direction of the vehicle alongside the roof opening and below the adjoining roof part; a first device (20, 11; Fig. 3, Page 5 lines 169-171) for moving a rear end of the panel towards a raised position relative to the closed position and above the adjoining roof part, wherein the first device includes a lifting member (45; Figs. 3-4, Page 5 lines 172-185) slidably cooperating with a control slide (31; Figs. 3-5, Page 4 line 139) for moving the panel at least to a venting position (Fig. 4) in which the rear end of the panel is raised, the control slide and the lifting member being guided by the guide rail; a second device (13; Fig. 
However, Farber is not clear as to one or more seals closing off a passage opening alongside the adjoin roof part above the guide rail and allowing passage of the lifting member in positions of the panel above the adjoining roof part.
In claim 1, van de Westerlo teaches one or more seals (13/14; Fig. 8, Paragraph 33) closing off a passage opening (12; Fig. 8, Paragraph 32) alongside the adjoining roof part above the guide rail and allowing passage of the lifting member in positions of the panel (4; Fig. 8, Paragraph 32) above the adjoining roof part (1; Fig. 8, Paragraph 32).
For claim 1, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof construction of Farber by adding seals closing the passage opening and showing the passage of the lifting member as taught by van de Westerlo.  Doing so, allows for control of the seals and prevents unwanted movements, noises, and wear (Paragraph 34).
Regarding claim 2, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the lifting member (45; Figs. 3-4, Page 5 lines 172-185) and the support lever (30, Figs. 7-8; Page 4 lines 139-140) are aligned in longitudinal direction and are preferably positioned such that they do not overlap in any position (see Fig. 3).  
Regarding claim 3, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the lifting member (45; Figs. 3-4, Page 5 lines 172-185) and the support lever (30, Figs. 7-8; Page 4 lines 139-140) do overlap (see Fig. 4) only in parts which, in the 
Regarding claim 4, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the support lever is pivotally (37; Fig. 4) fixed to the panel.  
Regarding claim 5, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the support lever (30) is pivotally fixed (37; Fig. 4) to the lifting member (45).  
Regarding claim 7, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the support lever (30) is connected to the lifting member (45) at a position in an end section beyond the position where the lifting member is connected to the panel.
Regarding claim 9, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the lifting member (45) is a lifting lever cooperating with the control slide (31; Figs. 3-5, Page 4 line 139) through at least a first pin-curve connection (51, 50; Figs. 6-8).  
Regarding claim 10, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the first pin-curve connection is inactive when the support lever takes over a lifting function of the lifting lever (see Figs. 7-8).
Regarding claim 12, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 1, wherein the lifting member and the support lever extend from the panel in a forward direction when the panel is in the closed position (Figs. 6-7).  
Regarding claim 13, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 8 (which is dependent on claim 1), 
Regarding claim 14, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 13, wherein the support lever comprises a locking member near the 
Regarding claim 15, Farber in view of van de Westerlo continues to disclose the open roof construction according to claim 13, wherein the lower pivot pin of the support lever is slidable in a slot (34; Fig. 4, Page 8 lines 290-292) which is made in a sub-part of the control slide (31; Fig. 4) laterally offset from it.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farber in view of van de Westerlo and further in view of Nelllen (US20090179462).
Regarding claim 6, Farber in view of van de Westerlo discloses the open roof construction according to claim 1, wherein the support lever (30) is pivotally fixed to the lifting member (45).  However, Farber in view of van de Westerlo is silent to at least a portion of the lifting member or support lever is laterally offset to allow an overlap in one or more positions.
In claim 6, Nellen teaches at least a portion of the lifting member or support lever (16; Fig. 8) is laterally offset to allow an overlap in one or more positions.
Regarding claim 11, Farber in view of van de Westerlo discloses the open roof construction according to claim 9.  However, Farber in view of van de Westerlo is silent to wherein the lifting lever cooperates with the control slide through a second pin-curve connection acting as a lower pivot of the lifting lever.
In claim 11, Nellen teaches wherein the lifting lever (11; Fig. 7) cooperates with the control slide (14; Fig. 4, Paragraph 28) also through a second pin-curve connection acting as a lower pivot of the lifting lever (Figure 5).
For claim 6 and 11, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof construction of Farber in .

Allowable Subject Matter
Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “a support lever also cooperating with the control 10slide and supporting the panel at least in positions in which the panel is above the adjoining roof part, the support lever taking over support of the panel from the intermediate guide connection of the lifting lever at 15least in positions of the panel above the ad-joining roof part, in which the intermediate guide connection is disengaged from the guide curve in the control slide”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beelen et al. (US20190126733) teaches an open roof construction for a vehicle with a support lever.
Renaudin (US20120169091) teaches a sliding roof device for a vehicle with a push-out lever that is slidable in the longitudinal direction 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612